Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: -CIV
SONIA CORDERO
Plaintiff,
Vv.

THOMAS PRODUCE COMPANY

Defendant.
/

COMPLAINT
COMES NOW the Plaintiff, SONIA CORDERO (hereafter “Plaintiff”), by and through
the undersigned counsel, hereby files this Complaint and sues Defendant, THOMAS PRODUCE
COMPANY, (hereafter “Defendant”), and in support avers as follows:
JURISDICTION, PARTIES AND VENUE
1. This is an action by the Plaintiff and other similarly-situated individuals for damages
exceeding the jurisdictional limits of this Court excluding attorney’s fees or costs for
damages pursuant to 28 U.S.C. Sections 1331 and 1343, in as much as the matter in
controversy is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Sections 2000e et seq., and Section 760.10 of the Florida Statutes to redress injury done to
Plaintiff by the Defendant for discriminatory treatment on the basis of gender and sexual
harassment found on Plaintiff's complaint of discrimination in the workplace.
2. Plaintiff is a resident of Palm Beach County, Florida and Defendant is situated in Palm
Beach, Florida, within the jurisdiction of this Honorable Court.

3. Defendant is a Florida Corporation doing business Palm Beach County, Florida.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 11

4. Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights Act
of 1964, 42 U.S.C. Sections 2000e et seq., since it employs fifteen or more employees for
the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute.

5. Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000e et seq.

6. At all times material hereto Defendant is an “employer” within the meaning of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

7. At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

8. Defendant is a “person” and/or “employer” pursuant to the Florida Civil Rights Act of
1992, Fla. Stat. Section 760.01, et.seq., since it employs fifteen or more employees for the
applicable statutory period; and it is subject to the employment discrimination provisions
of the applicable statute, the FCRA.

9. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Section 760.01, et seq.

10. At all times material hereto Defendant is an “employer” within the meaning of the Florida
Civil Rights Act of 1992, Fla. Stat. Section 760.01 et seq.

11. At all times hereto, Plaintiff was an “employee” within the meaning of the Florida Civil
Rights Act of 1992, Fla. Stat. Section 760.01 et seq.

12. Plaintiff is a female former employee of the Defendant is a member of a class of persons

protected from discrimination in her employment.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 11

13. Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission and the Florida Commission on Human Relations,
the agencies which are responsible for investigating claims of employment discrimination.

14. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS

15. On or around November of 2014, the Plaintiff began to work for the Defendant as a
vegetable packer.

16. The Plaintiff was hired by supervisors Fabiola Zamora and Jose Sanchez.

17. The Plaintiff continued to work as a vegetable packer until the Plaintiff was transferred by
the Defendant to a cleaning position which occurred around November of 2019.

18. On or around December of 2019, the Plaintiff began to work with the Supervisor called
“Pinga” which is a slang for penis in Spanish.

19. The Supervisor verbally expressed sexual desires for and to the Plaintiff and threaten the
Plaintiff's position with the company if the Plaintiff did not give up her “ass”.

20. The Supervisor changed her workplace around because the Plaintiff did not acknowledge
the Supervisor’s sexual advances.

21. The Supervisor continued his sexual misconduct towards the Plaintiff. The Plaintiff told
the Supervisor not to make sexual advances and the Supervisor laughed in response.

22. The Plaintiff informed the hiring supervisor named Jose Sanchez of the Supervisor,
Pinga’s, sexual misconduct towards the Plaintiff. Jose Sanchez replied to the Plaintiff that

the Supervisor named “Pinga” likes to do that.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 11

23. On one occasion at work, the Supervisor silently approached the Plaintiff from behind and
physically touched the Plaintiff's neck. The Plaintiff “freaked out” after the Supervisor
touched the Plaintiffs neck and commanded the Supervisor to not physically touch the
Plaintiff.

24. The Supervisor told the manager named Kenny that the Plaintiff is not working well
because the Supervisor did not like that the Plaintiff continued to not acknowledge the
supervisors’ sexual advances.

25. On or around April 21, 2020, the Plaintiff was terminated without reason despite the fact
the Plaintiff worked for the company for six years with excellent performance throughout
the Plaintiff time working for the Defendant.

26. As a result of Defendant’s discriminatory and retaliatory treatment of the Plaintiff based
on her sex, the Plaintiff has suffered damages and was forced to retain undersigned
counsel.

COUNTI
SEXUAL HARASSMENT
27. Plaintiff reasserts her allegations in paragraph 1-26 as fully set forth herein.
28. Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) ‘It shall be an unlawful employment practice for an employer:
(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,

conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin.”

29. As part of its prohibitions, Title VII prohibits sexual harassment.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 11

30. The conduct to which Plaintiff was subjected was severe, pervasive, physically threatening,
humiliating, and unreasonably interfered with Plaintiff's work performance violation of
Title VII.

31. The sexually harassing conduct to which Plaintiff was subjected was perpetrated against as
a result of her sex (female) and constituted actionable sexual harassment.

32. Defendant’s alleged basis for its adverse conduct against Plaintiff and Plaintiff's
constructive discharge are pre-textual and asserted only to cover up the harassing,
discriminatory, and retaliatory nature of its conduct.

33. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiffs constructive discharge, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff
and Plaintiff's constructive discharge.

34. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced
and will continue to experience significant financial and economic loss in the form of lost
wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff according
demands lost economic damages in the form of back-pay and front-pay, interest, lost
benefits, and compensatory damages.

35. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

36. Plaintiff further seeks her attorney’s fees and cost as permitted by law.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 6 of 11

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost wages,
interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s fees and
cost as a result of Defendant’s conduct in violation of Title VIL.

COUNT I
SEX/GENDER DISCRIMINATION

37. Plaintiff reasserts her allegations in paragraph 1-26 as fully set forth herein.
38. Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) — It shall be an unlawful employment practice for an employer:

(b) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin.”

39. Title VII accordingly prohibits discrimination based on sex.

40. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff’s sex/gender, which male individuals were
not and would not have been subjected, in violation of Title VII.

41. Defendant’s alleged basis for its adverse conduct against the Plaintiff and Plaintiff's
constructive discharge are pre-textual and asserted only to cover up the discriminatory
nature of its conduct.

42. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiffs constructive discharge, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and

advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff

and Plaintiffs constructive discharge.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 7 of 11

43. As a result of the sexually harassing conduct to which the Plaintiff was subject and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced
and will continue to experience significant financial and economic loss in the form of lost
wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly
demands lost economic damages in the form of back-pay and front-pay, interest, lost
benefits, and compensatory damages.

44, Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

45. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost wages,
interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s fees and

costs as a result of Defendant’s conduct in violation of Title VII.

COUNT I
SEXUAL HARASSMENT UNDER THE FCRA

46. Plaintiff reasserts her allegations in paragraphs 1- 26 as fully set forth herein.
47. Section 760.10 of the FCRA states in relevant part:
“(1) It is unlawful employment practice for an employer:

(a) To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin, age, handicap, or marital

status.”

48. As part of its prohibitions, the FCRA prohibits sexual harassment.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 8 of 11

49. The conduct to which Plaintiff was subjected to was severe, pervasive, physically
threatening, humiliating, and unreasonably interfered with Plaintiff's work performance in
violation of the FCRA.

50. The sexually harassing conduct to which Plaintiff was subjected was perpetrated against as
a result of her sex (female) and constituted sexual harassment.

51. Defendant’s alleged bases for its adverse conduct against Plaintiff are pre-textual and
asserted only to cover up the harassing, discriminatory, and retaliatory nature of its
conduct.

52. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors for Defendant’s adverse conduct toward Plaintiff.

53. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced
and will continue to experience significant financial and economic loss in the form of lost
wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff according
demands lost economic damages in the form of back-pay and front-pay, interest, lost
benefits, and compensatory damages.

54. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

55. Plaintiff further seeks her attorney’s fees and cost as permitted by law.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 9 of 11

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost wages,
interest, lost benefits, as well as compensatory damages, punitive damages.

COUNT IV
SEX/GENDER DISCRIMINATION UNDER FCRA

56. Plaintiff reasserts her allegations in paragraphs 1-26 as fully set forth herein.
57. Section 760.10 of the FCRA states in relevant part
(1) It is an unlawful employment practice for an employer:

(b) To discharge or to fail or refuse to hire any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin, age, handicap, or marital
status.”

58. The FCRA accordingly prohibits discrimination based on sex.

59. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiffs sex/gender, which female individuals were
not and would not have been subjected, in violation of the FCRA.

60. Defendant’s alleged bases for its adverse conduct against the Plaintiff are pre-textual and
asserted only to cover up the discriminatory nature of its conduct.

61. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, Defendant’s sexually harassing conduct toward Plaintiff,
and the aforementioned sexual comments/conduct and advances were also motivating
factors of Defendant’s adverse conduct toward Plaintiff.

62. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the

adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced

and will continue to experience significant financial and economic loss in the form of lost
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 10 of 11

wages and lost benefits. Plaintiff has also experienced and will continue to experience
emotional anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly
demands lost economic damages in the form of back pay and front pay, interest, lost
benefits, and compensatory damages.

63. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton

and malicious conduct.

64. Plaintiff further seeks his attorney’s fees and costs as permitted by law.

WHEREFORE, Plaintiff prays for the entry of a judgment against Defendant and an award of
economic damages in the form of back pay and front pay, lost wages, interest, lost benefits, as well
as compensatory damages, punitive damages and attorney’s fees and costs as a result of
Defendant’s conduct in violation of the FCRA.

Retaliation in Violation of Title VII of the Civil Rights Act of 1964
(42 S.C. §§ 2000¢e et al.)

65. Plaintiff repeats and realleges paragraphs 1 -26 hereof, as if fully set forth herein.

66. Plaintiff engaged in protected activity by refusing sexual advances from Bernal
discriminatory treatment based on Plaintiff's sex. Specifically, Plaintiff told Bernal to not
touch her and Bernal responded that she will be fired, and she was fired.

67. Plaintiff suffered damages as a result of Defendant unlawful retaliatory actions, including
emotional distress, past and future lost wages and benefits, and the costs of bringing this
action. [OTHER MONETARY DAMAGES OR EQUITABLE RELIEF SOUGHT. ]

68. Defendant intentionally violated Plaintiff rights under Title VII, with malice or reckless
indifference, and, as a result, [is/are] liable for punitive damages.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury

Respectfully submitted

GALLARDO LAWOFFICE, P.A.
Case 9:21-cv-81266-XXXX Document 1 Entered on FLSD Docket 07/20/2021 Page 11 of 11

8492 SW 8" Street

Miami, Florida 33144
Telephone: (305) 261-7000
Facsimile: (305) 261-0088

   

By:
Elvis J. Adan, Esq.
Fla. Bar No.: 24223
